92 F.3d 1179
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steven KROPELNICKI, JR., Plaintiff--Appellant,v.UNITED STATES of America, Defendant--Appellee.
No. 95-3115.
United States Court of Appeals,Fourth Circuit.
Submitted July 23, 1996.Decided July 30, 1996.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Lacy H. Thornburg, District Judge.  (CA-94-186-1)
Steven Kropelnicki, Jr., Appellant Pro Se.  Mark Bernard Stern, Michael Scott Raab, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
W.D.N.C.
AFFIRMED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order adopting the magistrate judge's recommendation to dismiss his complaint challenging the constitutionality of Title XI of the Violent Crime Control and Law Enforcement Act of 1994.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Kropelnicki v. United States, No. CA-94-186-1 (W.D.N.C. Nov. 3, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.